Citation Nr: 1550186	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  11-17 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent disabling for residuals of prostate cancer, status post total prostatectomy, with erectile dysfunction.  

2.  Entitlement to an initial rating in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1965 to September 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for residuals of prostate cancer, status post total prostatectomy, with erectile dysfunction, and service connection for PTSD.  The November 2009 rating decision assigned an initial 10 percent disability rating for residuals of prostate cancer, and an initial 30 percent disability rating for PTSD.  The Veteran has expressed disagreement with the initial disability ratings assigned.  In an August 2013 rating decision, the Veteran's initial disability rating for residuals of prostate cancer was increased to 20 percent.     

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's prostate cancer residual disability has been manifested by a urinary frequency voiding dysfunction, demonstrated by a daytime voiding interval between one and two hours and awakening to void three to four times per night, and erectile dysfunction without penile deformity. 

2.  For the entire rating period on appeal, the Veteran's prostate cancer residual disability has not manifested by urinary leakage, obstructive voiding, recurrent urinary tract infections, renal dysfunction, or erectile dysfunction with penile deformity.  

3.  For the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  

4.  For the entire rating period on appeal, the Veteran's PTSD has been not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an initial rating in excess of 20 percent for residuals of prostate cancer, status post total prostatectomy, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7527 (2015).

2.  For the entire rating period on appeal, the criteria for an initial rating in excess of 30 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Here, as the appeal decided in this decision arises from the Veteran's disagreement with the initial disability ratings assigned following the grant of service connection for residuals of prostate cancer and PTSD, no additional notice is required.  Initial disability rating issues are generally considered "downstream" elements of the service connection claim.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003; 38 C.F.R. § 3.159(b)(3)(i) (2015) (reflecting that there is no duty to provide VCAA notice upon receipt of a notice of disagreement).  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA and private treatment records, the Veteran's statements, and VA examination reports from June 2009, October 2009, December 2012, and January 2013.    

The Veteran was afforded VA examinations in June 2009 (prostate cancer residuals), October 2009 (PTSD), December 2012 (prostate cancer residuals), and January 2013 (PTSD).  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The examiners reviewed the Veteran's psychiatric and medical history and complaints, made clinical observations, and rendered opinions regarding the severity of the disabilities.  In addition, the examiners addressed the functional impact of the disabilities upon ordinary conditions of daily life and work.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claims. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2015).  

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to a veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  


Initial Disability Rating for Residuals of Prostate Cancer - Analysis

The Veteran contends that his residuals of prostate cancer cause more severe symptomatology than that contemplated by the 20 percent disability rating currently assigned.  Specifically, the Veteran indicates that his prostate cancer residuals result in urinary frequency, which has resulted in deceased ability to perform occupational tasks, and erectile dysfunction.  

The Veteran's prostate cancer residuals are currently rated under 38 C.F.R. § 4.115b, Diagnostic Code 7527, which contemplates postoperative residuals of prostate gland injuries, infections, and hypertrophy.  Diagnostic Code 7527 provides that an individual's postoperative residuals are to be rated as a voiding dysfunction or urinary tract infection, whichever is predominant.  38 C.F.R. § 4.115b.  

Voiding dysfunction is evaluated under 38 C.F.R. § 4.115a, which provides that any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  Under urine leakage conditions (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating requires the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating requires the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

Under urinary frequency conditions, a 40 percent disability rating requires a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  A 20 percent disability rating requires a daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 10 percent disability rating requires a daytime voiding interval between two and three hours, or awakening to void two times per night.  38 C.F.R. § 4.115a. 

Under obstructed voiding conditions, a 30 percent disability rating requires urinary retention requiring intermittent or continuous catheterization.  A 10 percent disability rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); 
(3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A noncompensable disability rating requires obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  38 C.F.R. § 4.115a.  

Urinary tract infections are also evaluated under 38 C.F.R. § 4.115a.  A 30 percent disability rating requires recurrent symptomatic infections requiring drainage or frequent hospitalizations (greater than two times per year) and/or requiring continuous intensive management.  A 10 percent disability rating requires long-term drug therapy, one to two hospitalizations per year, and/or requiring intermittent intensive management.  Alternatively, if urinary tract infections result in poor renal function, an individual's disability is to be evaluated on the basis on degree of renal dysfunction.  38 C.F.R. § 4.115a.  

Under renal dysfunction conditions, a 100 percent disability rating requires regular dialysis or such dysfunction that precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or, a BUN [blood urea nitrogen] level more than 80 mg% [milligrams of urea nitrogen per 100 milliliters of blood]; or a creatine level more than 8mg% [milligrams of serum creatine per 100 milliliters of blood]; or, markedly decreased function of the kidney or other organ systems, especially cardiovascular.  An 80 percent disability rating requires persistent edema and albuminuria with a BUN level of 40mg% to 80mg%; or a creatine level of 4mg% to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent disability rating requires constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  A 30 percent disability rating requires albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A noncompensable disability rating requires albumin and casts with history of acute nephritis; or, hypertension non-compensable under Diagnostic Code 7101.  38 C.F.R. § 4.115a.  

After a review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence is against a finding of an initial disability rating in excess of the 20 percent rating currently assigned.  In this regard, the August 2013 rating decision indicated that the 20 percent disability rating assigned was provided on the basis of the Veteran's voiding dysfunction based on urinary frequency.  

Upon VA genitourinary examination in June 2009, the Veteran reported being diagnosed with prostate cancer in 2000 and underwent a total prostatectomy in September 2001.  The Veteran also reported stress incontinence occurring approximately once per week, minor obstructive voiding symptoms, urinary frequency, and erectile dysfunction.  The Veteran denied urinary urgency, bowel incontinence, and use of absorbent pads.  The VA examiner provided diagnoses of history of prostate cancer, status post total prostatectomy; stress incontinence; and erectile dysfunction, secondary to prostatectomy.  

An August 2009 addendum to the VA examination report indicates that the Veteran reported that he is able to function completely at work, which requires that he has to frequently hold his urine for long periods of time; however, the Veteran indicated that this has become more difficult.  The VA clinician indicated that the Veteran has no renal dysfunction and does not require dialysis.  

In the December 2009 Notice of Disagreement, the Veteran contended that his symptomatology more nearly approximates the criteria for a 20 percent disability rating.  Specifically, the Veteran contended that the VA examiner did not fully consider the effect of his symptomatology on his employment, notably that a combination of his prostate cancer residual and PTSD disabilities have "significantly reduced" his work productivity.  Specifically, the Veteran indicated that he has frequent voiding during the day that affects his work schedule.  The Veteran indicated that he voids every one to two hours during the day and awakes to void two to three times per night.  

In the June 2011 Substantive Appeal (VA Form 9), the Veteran contended that he is entitled to either a 20 percent or 40 percent disability rating.  Specifically, the Veteran indicated that his daytime voiding intervals are between one and two hours, and his awakes to void at least four times per night.  

Upon VA genitourinary examination in December 2012, the VA examiner noted the course of the Veteran's prostate cancer, indicating that the Veteran was currently in remission with no metastases or recurrence.  The VA examiner indicated that the Veteran currently experienced a voiding dysfunction manifested by urinary frequency, specifically noting a daytime voiding interval between one and two hours, and awakening to void three to four times per night.  The VA examiner also indicated that the Veteran experienced erectile dysfunction, but indicated no presence of urinary leakage, obstructive voiding, or recurrent urinary tract infections.  The VA examiner indicated that the Veteran's voiding dysfunction did not affect his ability to work.  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's residual prostate cancer disability is manifested by urinary frequency with a daytime voiding interval between one and two hours, and awakening to void three and four times per night.  In this regard, in December 2009, the Veteran reported a daytime voiding interval between one to two hours, and awakening to void of two to three times per night.  In June 2011, the Veteran reported a daytime voiding interval between one and two hours, and awakening to void at least four times per night.  During the December 2012 VA examination, the Veteran reported a daytime voiding interval between one and two hours, and awakening to void three to four times per night.  

The Board finds the Veteran's statements regarding the urinary frequency competent and credible for rating purposes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  These statements are consistent with the clinical evidence of record documenting the degree of the Veteran's urinary frequency.  A daytime voiding interval between one and two hours, and awakening to void three to four times per night is consistent with a 20 percent disability rating on the basis of urinary frequency.  As such, the Board finds that the Veteran's disability picture more closely approximates the criteria for the 20 percent disability rating currently assigned, and entitlement to a higher disability rating is warranted.  See 38 C.F.R. §§ 4.7, 4.115a, 4.115b.  

Additional medical and lay evidence do not demonstrate that a higher disability rating is warranted based on urinary frequency.  A 40 percent disability rating based on urinary frequency contemplates a daytime voiding interval of less than one hour or awakening to void at least five times per night.  The Veteran's June 2011 Substantive Appeal is the only evidence indicating that the Veteran awakens to void greater than four times per night.  In contrast, the additional evidence of records, including the Veteran's other statements, indicate he awakens to void between two and four times per night.  Therefore, the Board finds that the weight of the evidence is against a higher disability rating based on urinary frequency.  

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for his symptomatology.  See Schafrath, 1 Vet App. at 595.  However, the weight of the evidence of record establishes that the Veteran does not experience urinary leakage, obstructive voiding, recurrent urinary tract infections, or renal dysfunction.  The June 2009 and December 2012 VA examiners specifically noted that the Veteran does not experience these residuals.  Therefore, a higher disability rating based on these residual criteria is not warranted.  See 38 C.F.R. §§ 4.115a, 4.115b.  

The Board notes that the Veteran does experience erectile dysfunction as a residual symptom of his total prostatectomy.  In the same November 2009 rating decision that gave rise to this appeal, however, the Veteran was granted special monthly compensation based on the loss of use of a creative organ.  In addition, there is no evidence of record that indicates a deformity of the penis, and the Veteran does not contend otherwise.  Accordingly, the Board finds that entitlement to a separate disability rating based on erectile dysfunction is not warranted.  38 C.F.R. § 4.115b, Diagnostic Code 7522.  

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 20 percent for the Veteran's residual prostate cancer disability.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Disability Rating for PTSD - Analysis

The Veteran contends that his PTSD causes more severe symptomatology than that contemplated by the 30 percent disability rating currently assigned.  Specifically, the Veteran indicates that his PTSD results in difficulty in establishing and maintaining effective work and social relationships; mood swings and general motivation that impacts employment; and short term memory loss; therefore, a 50 percent disability rating is warranted.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2015, and therefore the claim is governed by DSM-5.  However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders.  

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, DSM-IV was in use at the time the medical entries of record were made.  Therefore, the GAF scores assigned remain relevant for consideration in this appeal.  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

Scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

After a careful review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, consistent with a 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's PTSD symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

Upon private psychiatric examination in April 2009, the Veteran reported episodic dysphoria, nightmares, irritability, problems controlling his anger, intrusive thoughts, hypervigilance, fearful of crowds, survivor guilt, sleep disturbances, and some memory impairment.  The Veteran also reported being "mostly a loner" with few friends.  The private psychologist indicated that the Veteran has close relationships with his wife of 40 years, two adult sons, his parents, and siblings.  The Veteran also reported that he was currently employed as a perfusionist and enjoying hobbies of motorcycle riding, golfing, and boating.  Upon examination, the private psychologist noted that the Veteran was alert and oriented in all spheres, and presented with a neatly groomed appearance; normal speech pattern and content; slightly blunted affect; euthymic mood; logical and linear thought process; normal thought content; intact memory and cognition; and very good judgment and insight.  The private psychologist provided a diagnosis of chronic PTSD, and assigned a GAF score of 55.  The private psychologist opined that the Veteran "currently leads a successful and productive lifestyle" despite suffering from "rather significant PTSD symptoms."    

Upon VA psychiatric examination in October 2009, the Veteran reported nightmares, intrusive thoughts and recollections, somewhat depressed mood, difficulty controlling his anger, good appetite, hypervigilance, and difficulty sleeping.  The Veteran reported good relationships with his family, but few social relationships or engagements outside the family.  Upon examination, the VA examiner noted that the Veteran was alert and oriented in all spheres, and presented with a casual appearance; nervous and apprehensive attitude; broad affect; spontaneous, fluent, and goal-directed speech pattern; grossly intact memory and cognition; normal thought content; and good insight and judgment.  The Veteran denied suicidal or homicidal ideations, mania, and psychosis.  The VA examiner provided a diagnosis of PTSD and assigned a GAF of 57. 

In the December 2009 Notice of Disagreement, the Veteran contended that his symptomatology more nearly approximates the criteria for a 50 percent disability rating.  Specifically, the Veteran contended that the VA examiner did not fully consider the effect of his symptomatology on his employment, notably that a combination of his PTSD and prostate cancer residual disabilities have "significantly reduced" the Veteran's work productivity.  

In a December 2009 statement, the Veteran's private psychologist indicated that he believed the Veteran was entitled to a 50 percent disability rating.  Specifically, the private psychologist indicated that the Veteran works a "significantly reduced work schedule because he is unable to handle the stress of full-time employment."  The private psychologist further opined that "a 30 [percent] disability rating for PTSD is not commensurate with [the Veteran's] significant symptomatology and the corresponding impact of his symptoms on his lifestyle."  

In a June 2011 statement, the Veteran's private psychologist indicated that the Veteran currently experiences symptoms of depression, sleep disturbances, combat-related nightmares, anergia, anhedonia, pessimism, agitation, anger, irritability, road rage, memory impairment, anxiety, discomfort in crowds, avoidance of stimuli which remind him of his combat experience, intrusive thoughts, hypervigilance, an exaggerated startle response, and significant survivor guilt.  The private psychologist opined that the Veteran's symptoms have not changed significantly, neither worsened nor improved, since seeking treatment.  The private psychologist further indicated that the Veteran has further reduced his work load due to continued significant symptomatology.  

Upon private psychiatric examination in September 2012, the Veteran reported nightmares, intrusive thoughts, irritability, outbursts of anger, difficulty concentrating, hypervigilance, anxiety, mild memory loss, chronic sleep impairment, impaired impulse control without episodes of violence, and difficulty adapting in stressful situations.  The private psychologist opined that the Veteran's PTSD symptomatology resulted in occupational and social impairment due to mild transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The private psychologist assigned a GAF score of 57.  

In a November 2012 statement, the Veteran indicated that he had to quit working in July 2012 due to symptoms of "difficulty in establishing and maintaining effective work and social relationships; mood swings and motivation; and short term memory loss."  The Veteran further indicated that he avoids social engagements and is considerably withdrawn.  As a result, the Veteran contends that he is entitled to a 50 percent disability rating.  

Upon VA psychiatric examination in January 2013, the Veteran reported nightmares one night a week, good appetite, marginal depression, difficulty concentrating, and difficulty with social relationships.  The Veteran reported good family relationships and enjoys riding his motorcycle and playing golf.  The Veteran reported reducing his work hours due a combination of his PTSD symptoms and urinary frequency.  Upon examination, the VA examiner noted a good conversation style, but with a non-spontaneous and limited speech pattern; blunted affect; and good insight and judgment.  The VA examiner opined that the Veteran experiences mild symptoms of PTSD that do not affect his overall functioning.  The VA examiner specifically noted that through his private psychological treatment, the Veteran "has found positive ways to cope with his PTSD symptoms and as such, they are not as disturbing" and problematic as they were three years prior.  The VA examiner noted no current psychiatric treatment.  In conclusion, the VA examiner opined that the Veteran's PTSD symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The VA examiner assigned a GAF score of 68.  

In weighing the evidence, the Board finds that for the entire rating period on appeal, the Veteran's PTSD has been manifested by nightmares, intrusive thoughts, irritability, anger, anxiety, discomfort in crowds, difficulty concentrating, difficulty sleeping, and difficulty maintaining social relationships, which more closely approximate a 30 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of depression, anxiety, difficulty concentrating, chronic sleep impairment, and little social interaction outside his family.  In addition, the Veteran has often demonstrated irritability, hypervigilance, and mild memory impairment.  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The majority of the GAF scores assigned to the Veteran's psychological profile during the appeal period are between 55 and 60.  GAF scores between 50 and 60 indicate moderate symptoms or moderate difficulty in social or occupational functioning.  Therefore, GAF scores between 55 and 60 are consistent with a 30 percent disability rating.  

Therefore, in consideration of all the evidence of record, the Board finds that the Veteran's symptomatology has been relatively consistent across the appeal period and more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks.  As such, the Board finds that during the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating the criteria required for a 30 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.   

The weight of the evidence demonstrates that for the entire rating period on appeal the criteria for an initial disability rating in excess of 30 percent for the Veteran's PTSD have not been met.  Specifically, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to such symptoms as: circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  As such, the Board finds that a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 50 percent disability rating and determining whether an evaluation in excess of 30 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's PTSD manifests in occupational and social impairment with reduced reliability and productivity.  In this regard, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  

The evidence of record consistently indicated that the Veteran experiences some degree of depression with periods of dysphoria.  The Veteran also indicated that he has no desire to socialize with co-workers or many individuals outside his family and small circle of friends.  In addition, the Veteran's private psychologist indicated that the Veteran presented with a blunted affect and mild memory impairment.  In contrast, the October 2009 VA examiner indicated that the Veteran demonstrated a broad affect and intact memory.  Furthermore, there is no evidence of circumstantial, circumlocutory, and stereotyped speech; frequent panic attacks; difficulty understanding complex commands; impaired judgment; or impaired abstract thinking.  In addition, while the Veteran reported difficulty in social and occupational relationships, the Veteran maintained close relationships with his wife, children, parents, and siblings.  

The Veteran indicated that he maintained gainful employment until July 2012 when he retired due, in part, to the stresses of employment.  However, the weight of the evidence is against a finding that the Veteran's PTSD symptomatology resulted in occupational and social impairment resulting in reduced reliability and productivity as contemplated by the criteria for a 50 percent disability rating.  In April 2009, the Veteran's private psychologist indicated that while the Veteran experienced significant symptoms of PTSD, he still lead a "successful and productive lifestyle."  In September 2012, the private psychologist opined that the Veteran's PTSD resulted in occupational and social impairment due to mild transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In January 2013, the VA examiner opined that the Veteran experienced mild symptoms, as he "has found positive ways to cope with his PTSD symptoms."  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. 465.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that for the entire rating period on appeal, the Veteran's PTSD did not manifest in occupational and social impairment with reduced reliability and productivity.  Instead, the Board finds that the Veteran's PTSD more nearly approximates occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, but generally functioning satisfactorily with routine behavior, self-care, and conversation normal.  Based on the above, the Board finds that the 30 percent initial disability rating currently assigned is appropriate, and a disability rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

For these reasons, the Board finds that the weight of the evidence is against an initial disability rating in excess of 30 percent for the Veteran's PTSD.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  In this regard, the Veteran is service-connected for residuals of prostate cancer and PTSD.  

The Board finds that the symptomatology and impairments caused by the Veteran's residual prostate cancer disability and PTSD are specifically contemplated by the schedular rating criteria (38 C.F.R. §§ 4.115a, 4.115b, 4.130), and no referral for extraschedular consideration is required.  The rating criteria found in 38 C.F.R. § 4.115a and 38 C.F.R. § 4.115b fully address the Veteran's current symptomatology associated with his residual prostate cancer disability following total prostatectomy.  In this regard, the Veteran's current residual disability is manifested by urinary frequency and erectile dysfunction, which are specifically contemplated by the Rating Schedule.  38 C.F.R. § 4.115a.  There remains no prostate cancer residual symptom or impairment that is not explicitly contemplated by the schedular rating criteria.  

In addition, the schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  Considering the lay and medical evidence, the Veteran's PTSD has been manifested in nightmares, hypervigilance, difficulty sleeping, irritability, difficulty concentrating, and difficulty maintaining social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  Moreover, GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  All of the symptomatology associated with the Veteran's PTSD is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate rating to assign in this case.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  While the Veteran indicated that he retired or reduced the amount of hours worked due to both his residual prostate cancer and PTSD disabilities, the weight of the evidence, lay and medical, does not demonstrate that these disabilities combined to create such an effect that is exceptional in nature or not captured by the schedular rating criteria.  As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Moreover, the Board has considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a December 2009 statement, the Veteran specifically indicated he was not pursuing a claim of entitlement to a TDIU.  Nevertheless, in a November 2012 statement, the Veteran indicated that he had to quit working in July 2012 due to symptoms of "difficulty in establishing and maintaining effective work and social relationships; mood swings and problems with motivation; and short term memory loss."  While the evidence of record indicates that the Veteran's disabilities negatively affected his ability to work, the record does not show that the Veteran is rendered unemployable due to his service-connected disabilities.  Therefore, as the issue of a TDIU is not reasonably raised by the record, it is not part of the rating appeal.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial disability rating in excess of 20 percent for residuals of prostate cancer, status post total prostatectomy, with erectile dysfunction is denied.  

Entitlement to an initial disability rating in excess of 30 percent for PTSD is denied.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


